    Case 1:19-cr-00821-KMW Document 125 Filed 05/12/21 Page 1 of 1

                       PELuso & TouGER, LLP
                                 ATTORNEYS AT LAW
                                70LAFAYETTESTREET
                             NEW YORK, NEW YORK 10013

                                                                       •     ,._. ''-· \~"'-I ---- •-~ •
                                                            USDS SD~IMILE:            (212) 513-1989

BY ECF:                                                     DOCUMENT
                                                            ELECTRONICALLY FILED
May 12, 2021
                                                            DOC#:
Honorable Kimba Wood                                        DATE FILED:       <""/ 1 ~ I~\
                                                                                              '
United States District Court Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

Re: United States v. Anthony Melo, 19 Cr 821 (KMW)
                                                                      MEMO ENDORSED
Your Honor,

I am writing on behalf of the defendant, Anthony Melo who as the Court is aware, is
released on a $100,000.00 Bond, co-signed by three members of his family and is on
home detention with electronic monitoring. Since his release from custody Mr. Melo
has fulfilled all of pre-trial release requirements. Mr. Melo would most respectfully
request permission to leave his home and go to his grandmother's house located at
609 West 196 Street. #3F, New York, New York 10040 on Saturday, May 15th from
                                                                                                  J        ~ ~\
                                                                                                           V
                                                                                                                       1
                                                                                                                    R°'-
                                                                                                                   \P
3:00PM to 9:00PM. The family is holding a very small family gathering to celebrate                             L-v"-
his niece's birthday. It is being held at his grandmother's house because she is
afraid to venture outside due to the pandemic. The only people in attendance at the
gathering will be Anthony, his mother, his Aunt, his brother and sister and her
children. I understand that we are in a Covid crisis but this is a small gathering with
people who have been seeing each other so the risk of Covid spread is small. I have
reached out to the Government and his Pre-Trial Officer, Keyana Pompey and they
do not support this request because it is office policy to deny all social requests and
because of Covid. I respectfully ask the Court to allow the visit as this is a small
family gathering that poses very little Covid risk because this group has acted as a
pod throughout the pandemic. Mr. Melo assures me he will be on time and that the
issues that plagued his last visit will not arise. As stated, his mother who was
appointed by the Court as a Third Party Guardian will be with him the entire time.

Thus, I would respectfully request that the Court grant the above request.           Thank
you for your consideration of this matter.



                                                     SO ORDERED:           N.Y., N.Y.         sf tl.({ d-- \
                                                I~           V\,\.,.   wrrd..
                                                          KIMBA M. WOOD
                                                              U.S.D.J.
